*659OPINION.
Green:
This proceeding involves the broad issue of determining the petitioner’s net income for the taxable year 1918 in accordance with section 232 of the Eevenue Act of 1918. The elements necessary to such a determination are set out in the findings of fact. A summary of such findings discloses a net taxable income to the petitioner for the calendar year 1918 of $2,813.57, set out as follows:
Gross sales- $731,153. 04
Inventory Dee. 31, 1917_ $42,901.43
Purchases during 1918_ 696, 549. 65
739, 451. 08
Inventory Dec. 31, 1918_ 30, 466. 79
Oost of goods sold_ 708, 984.29
Gross profits_ 22,168. 75
Add: Additional income_ 1, 925.47
Total-24, 094. 22
Deduct:
Expenses_ $21, 245.16
Depreciation. 1, 055.42
Bad debts_ 615.40
22, 915. 98
Net book income_ 1,178. 24
Add unallowable deductions:
Income taxes_:_ 1, 635. 33
Net taxable income_ 2, 813.57
The deficiency should.be redetermined based upon a net taxable income of $2,813.57 instead of $8,918.03.

Judgment will be entered on 15 days’ notice^ under Rule 50.

Considered by SteRnhagen and Aeundell.